DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/18/2022 has been entered.  Claims 5-9 and 12-13 have been canceled.  Claims 1-4, 10-11 and 14-17 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-4, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furar (US2011/0313084).  Furar discloses a flame retardant coating composition comprising a polyurea or polyurea and polyurethane, and a flame retardant component comprising expandable and/or exfoliated graphite (reading upon the broadly claimed intumescent component); wherein the polyurea is formed from a reaction mixture comprising an isocyanate component as a first component, which may be a non-prepolymer isocyanate such as an aromatic isocyanate as those disclosed in Paragraph 0011 and/or an isocyanate functional prepolymer formed by pre-reaction of at least one isocyanate, such as the aromatic isocyanates disclosed in Paragraph 0011, with a polyol such as a polyester polyol; and an amine component as a second component; and the polyurethane may be formed as a by-product in the production of the polyurea or may be formed in-situ and/or added as the reaction product of an isocyanate and hydroxyl-functional material including the polyols as described with regards to the polyurea such as polyester polyols (Abstract; Paragraphs 0005, 0007-0014, 0017, 0022, and 0035).  Furar discloses that the coating composition may be applied to a wide variety of substrates, with non-limiting examples including metal, natural and/or synthetic stone, ceramic, cement, concrete, cinderblock, wood prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 2-4, although Furar does not specifically limit the coating components to weight percentage ranges as instantly claimed, Furar does provide a clear teaching and/or suggestion of utilizing contents within the claimed ranges for the isocyanate component, polyol component and intumescent component given the working examples, which utilize 1.25wt% or 5wt% of expandable graphite falling within the claimed range of instant claim 4, as well as isocyanate and polyol component contents that in addition to the overall ratio of equivalents of isocyanate groups to hydroxyl groups of the prepolymer and equivalents of isocyanate groups to amine groups of preferably 1.3:1 to 1.05:1, provide a clear teaching and/or suggestion of contents falling within the broadly claimed ranges of instant claims 2 and 3; and 
With regards to instant claim 10, Furar discloses that non-limiting examples of the metal foil as the carrier film include aluminum (Paragraph 0043) thereby rendering instant claim 10 obvious over the teachings of Furar.
With regards to instant claims 11 and 14, as noted above, Furar discloses that fillers such as silica or clay fillers may be incorporated into the coating composition thereby rendering instant claims 11 and 14 obvious over the teachings of Furar.
With regards to instant claim 15, although Furar discloses that the presence of a flame retardant material results in coating composition which may exhibit improved flame resistance (Paragraph 0023) and that the coating composition can be applied to a substrate to provide a wide variety of properties including but not limited to corrosion resistance, flame and/or heat resistance, chemical resistance, and UV light resistance (Paragraph 0042), Furar does not specifically disclose that the coated substrate exhibits a burn through time of at least 90% of that of an identical coated substrate or laminate that is not subjected to the recited water soak-freeze-thaw or UV exposure as recited in instant claim 15.  However, given that Furar specifically discloses that the flame resistant coating may also be UV light resistant as well as chemical and corrosion resistant; may be applied to a portion of a building structure such as a building roof or to a water-vehicle such as boats, ships or submarines, thereby clearly teaching and/or suggesting water resistance; and may comprise the same components as utilized in the instantly claimed 
With regards to instant claims 16 and 17, as noted above, Furar provides a clear teaching that in one embodiment, the carrier film may include an adhesive layer on a surface of the coated metal foil opposite to the fire-/flame-retardant coating in order to apply or adhere the carrier film to a desired substrate (Paragraphs 0043-0046), and given that Furar generally discloses that suitable substrates to which the coating may be applied include wood, cement, wallboard, drywall and cement board, Furar provides a clear teaching and/or suggestion of a building product comprising a wood element or a gypsum/cementitious element having a surface to which the fire-/flame-retardant coated metal foil carrier is applied or adhered, thereby rendering instant claims 16 and 17 obvious over the teachings of Furar.
Claims 1-4, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furar (US2011/0313084), as applied above, and in further view of Gang.  The teachings of Furar are discussed in detail above and although Furar provides a clear teaching and/or suggestion of providing an adhesion promoter layer formed from amino silanes between the substrate and the coating composition thereby reading upon and/or suggesting the broadly claimed “silicone primer”, Furar also discloses that the coating composition may be applied to a primed metal and given that Gang discloses the use of a primer coat to improve adhesion between an intumescent base layer and a substrate, such as metals, for building structures and materials, with an example utilizing a silicone primer coat (Gang: Entire document, particularly Abstract, Paragraphs 0042, 0073, Examples), one having ordinary skill in the art before the effective filing date of the instant prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Hence, the claimed invention as recited in instant claims 1-4, 10-11 and 14-17 would have been further obvious over the teachings of Furar in view of Gang.
Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection presented above with Furar as a primary reference.  With regards to Applicant’s alleged “unexpected synergistic benefit of a polyester polyol and silicone-based primer” (see pages 6-8 of the response) as may be applied to the above rejections based upon Furar, it is first noted that the alleged unexpected results are not with respect to the teachings of the closest prior art as discussed above, and further, although Table 2 of the instant specification shows better adhesion properties (Good vs Poor Adhesion Rating) when utilizing a polyester polyol component versus a polyether polyol component in a specific coating formulation and with a specific commercially available aluminum foil and a specific commercially available silicone primer whose composition is not fully disclosed, the data relied upon by the Applicant is inconclusive and/or not commensurate in scope with the claimed invention, wherein as discussed by Furar, adhesion properties may be affected by various elements or parameters such that no clear conclusion of any “synergistic benefit” can be made based upon the limited amount of information provided in the examples and instant .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujita (US2013/0203936) discloses a polyurethane resin composition for flame retardant coated materials wherein the composition may be applied to an aluminum foil and comprises a polyurethane resin obtained from an isocyanate component and a polyol component containing a phosphate ester polyol that can provide flame retardancy and other non-phosphorus-containing polyols such as polyester polyols as utilized in the examples, and may further comprise other flame retardants including inorganic flame retardants that are known as intumescent materials.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 17, 2022